DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(b)(2) as being anticipated by Furukawa US 2016/0091826 A1 (Furukawa).
Regarding claim 1, Furukawa teaches an image forming apparatus comprising: 
an image bearing member (10); 
an exposure device configured to expose said image bearing member to form an electrostatic latent image on said image bearing member (22); 
a developing device (1) provided with a developer container (2) configured to accommodate a developer containing toner and a carrier,
a rotatable developing member (sleeve 8) configured to carry and feed the developer toward a developing position (Q) where an electrostatic latent image formed on said image bearing member is developed, 
a magnet (8a) provided non-rotatably and stationarily inside (non-rotating state) said rotatable developing member and configured to generate a magnetic field for carrying the developer on said rotatable developing member (¶0074), 
a regulating member (9) provided opposed to said rotatable developing member with a space (G1) therebetween and configured to regulate an amount of the developer carried on said rotatable developing member, 
a rotatable magnetic member (13) provided below the developing position and below a rotation center of said rotatable developing member (FIG. 2) with respect to a vertical direction and configured to be magnetized by the magnetic field generated by said magnet (¶0087-¶0089), and -6-

a first bias applying portion (19) configured to apply a first bias to said rotatable developing member; and 
a second bias applying portion (30) configured to apply a second bias to said rotatable magnetic member, 
wherein said first bias applying portion (19) applies the first bias to said rotatable developing member (8) and said second bias applying portion (30) applies the second bias to said rotatable magnetic member (13) so as to generate an electric field for moving normally charged toner (¶0083), from said rotatable magnetic member (13) toward said rotatable developing member (8) between said rotatable developing member (8) and said rotatable magnetic member (13) during an image forming operation (¶0083-¶0085). 
Regarding claim 2, Furukawa teaches an image forming apparatus according to Claim 1, wherein said rotatable magnetic member (13) is provided below said rotatable developing member with respect to the vertical direction (FIG. 2).  
Regarding claim 3, Furukawa teaches an image forming apparatus according to Claim 1, wherein a minimum distance between said rotatable developing member (8) and said rotatable magnetic (13) member is 0.5 mm or more and 2.0 mm or less (gap G2 is taught be 700µm - 1200 µm, ¶0086, FIG. 8B).  
Regarding claim 4, Furukawa teaches an image forming apparatus according to Claim 1, wherein the normally charged toner is negatively charged toner (¶0083).  
claim 5, Furukawa teaches an image forming apparatus according to Claim 1, wherein a polarity of a DC component of the first bias and a polarity of a DC component of the second bias are the same as the polarity of the normally charged toner, and wherein an absolute value of the DC component of the second bias is larger than an absolute value of the DC component of the first bias (¶0083-¶0084).  
Regarding claim 6, Furukawa teaches an image forming apparatus according to Claim 1, wherein the first bias is the DC component and an AC component applied in a superposed form, and wherein the second bias is only the DC component (¶0084).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa US 2016/0091826 A1 (Furukawa) and Kunihiro US 2012/0051798 A1 (Kunihiro).
Regarding claim 7, Furukawa teaches an image forming apparatus according to Claim 1. Furukawa differs from the instant claimed invention by not explicitly disclosing: the material for sheet member (14). However using polyethylene terephthalate (PET) for a flexible sheet is well known. Kunihiro explicitly teaches a good flexible material for a toner scooping blade is polyethylene terephthalate (PET) (¶0073). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material (PET) taught by Kunihiro as the material for the sheet member 14 taught by Furukawa since Furukawa is silent with regards to the material, thus leaving it to one of ordinary skill in the art to pursue the known options within his or her grasp, one of which is PET as taught by Kunihiro since this material has a suitable flexibility. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.